      Case 20-16567             Doc 70-8         Filed 11/16/20 Entered 11/16/20 12:03:46                     Desc Exhibit
                                                        8 Page 1 of 7

Morse, Kevin H.

From:                                    Morse, Kevin H.
Sent:                                    Wednesday, November 4, 2020 10:17 AM
To:                                      'Ebony Lucas'; showard@silvercapitalgroupllc.com
Cc:                                      'Azuse, Jeff'; 'Evans, Chet'; Rochford, Terence; Andrew Belew; jkapp@mwe.com; Greg
                                         Janes (Greg.Janes@cityofchicago.org); Suzanne Hilal; chuck.king@cityofchicago.org;
                                         arome@grglegal.com; Steve Rappin; Poznansky, Chad M.; Schreiber, Scott N.
Subject:                                 In re BHF Chicago Housing Group C LLC (Ernst) (Case No. 20-16567) - Notice of
                                         Qualified Bid // Auction
Attachments:                             BHF C (Ernst) - Notice of Qualified Bid.pdf


To Portfolio Seventeen, LLC:

Attached please find the notice of auction and invitation to participate in the auction for the assets of BHF Chicago
Housing Group C LLC (Ernst) as a qualified bidder. Please note that due to COVID-19 restrictions you are limited to a
total of three (3) representatives/professionals to attend the auction in-person. Additionally, the bidding will begin
at $5,000,000.

Please contact Jeff Azuse (JAzuse@hilcoglobal.com) or myself if you have any questions.

Thank you.

Kevin H. Morse




130 E. Randolph Street | Chicago, IL 60601
312.985.5556 (Direct) | 312.517.7593 (Fax) |
kmorse@ClarkHill.com | www.clarkhill.com

Austin ▪ Birmingham ▪ Chicago ▪ Dallas ▪ Detroit ▪ Dublin, Ireland ▪ Grand Rapids ▪ Houston ▪ Lansing ▪
Las Vegas ▪ Los Angeles ▪ Mexico City, Mexico ▪ Morgantown ▪ New York ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh
Princeton ▪San Antonio ▪ San Diego ▪ San Francisco ▪ Scottsdale ▪ Washington, DC ▪ Wilmington




                                                                      1
Case 20-16567        Doc 70-8      Filed 11/16/20 Entered 11/16/20 12:03:46               Desc Exhibit
                                          8 Page 2 of 7




Personal and Confidential

November 4, 2020

RE: BHF Chicago Housing Group C LLC (Ernst) – Portfolio C Properties

Dear Prospective Bidder:

On behalf of BHF Chicago Housing Group C LLC (Icarus) (the “Debtor”), as debtor and debtor in
possession in the chapter 11 case In re BHF Chicago Housing Group C LLC (Ernst), Case. No. 20-16567,
pending before the United States Bankruptcy Court for the Northern District of Illinois (the
“Bankruptcy Court”), we would like to thank you for your interest in purchasing assets of the Debtor.

In connection with the sale of the Debtor’s property pursuant to the bidding procedures approved by
the Bankruptcy Court, the Debtor received qualifying bids and indications of interests for the purchase
of the properties attached hereto on Exhibit A (the “Properties”). The Debtor is now proceeding with
the sale of the Properties and inviting you to participate in the auction as a qualified bidder.

The ultimate sale of the Property is subject to approval of the Bankruptcy Court pursuant to
sections 363 and 365 of the Bankruptcy Code.

Auction Details

The auction will be held on November 5, 2020 at 10:00 a.m. (Central Time), at the Hyatt Regency
Chicago, 151 East Wacker, Chicago IL, Grand Ballroom AB, East Tower, Ballroom Level. Only a
Qualified Bidder will be eligible to participate at the Auction, subject to such limitations as the Debtor
may impose in good faith.

Due to restrictions on the number of people allowed to gather due to COVID-19, each bidder
will be limited to a total of three (3) professionals and/or other representatives to attend the
Auction in-person. The Debtor, Hilco and Secured Creditor will be permitted to attend and
observe the Auction. Masks are required to be worn throughout the ballroom and during the
Auction, each qualifying buyer group will be assigned a round table which will be spaced away
from other buyer groups.

You may also attend the auction remotely via Zoom, the Zoom details are below. Please let us know
whether you plan to attend the auction in person or via Zoom by the end of the day Wednesday,
November 4, 2020, please email jazuse@hilcoglobal.com and kmorse@clarkhill.com.

Join Zoom Meeting
https://us02web.zoom.us/j/87945770378?pwd=SUt3M2hqMHRacUpWOXZTcktCeGJNdz09
Meeting ID: 879 4577 0378
Passcode: 248221
One tap mobile
+13126266799,,87945770378#,,,,,,0#,,248221#




261194005.v1
Case 20-16567        Doc 70-8      Filed 11/16/20 Entered 11/16/20 12:03:46                Desc Exhibit
                                          8 Page 3 of 7


At the Auction, the bidding will only be for the Properties as a whole portfolio at the highest qualifying
offer received and will proceed thereafter in increments of no less than $25,000.

Prior to the conclusion of an Auction, the Debtor and Hilco, in consultation with the City of Chicago
and Bond Trustee, will: (A) review and evaluate each bid made at the Auction on the basis of financial
and contractual terms and other factors relevant to the sale process, including those factors affecting the
speed and certainty of consummating a sale transaction; (B) determine the highest or best bid (a
“Successful Bid”); (C) determine which Qualified Bid is the next highest or best bid from the Auction
(the “Back-Up Bid”); and (D) notify all Qualified Bidders participating in the Auction, prior to its
conclusion, the successful bidder for the Auction (the “Successful Bidder”), the amount and other
material terms of the Successful Bid and the identity of the party that submitted the Back-Up Bid for the
Auction (the “Back-Up Bidder”). Please see additional considerations in the determination of
the “highest and best” bid attached hereto on Exhibit B.

The Successful Bidder and the Back-Up Bidder shall, within one (1) business day after the close of the
Auction, submit to the Debtor and Hilco fully executed revised documentation memorializing the terms
of the Successful Bid and the Back-Up Bid. Promptly following the submission of such documentation,
the Debtor and Hilco shall file with the Bankruptcy Court notice of the Successful Bid and Successful
Bidder. The Successful Bid may not be assigned to any party without the consent of the Debtor and
Secured Creditor.

In accordance with the bidding procedures, the Debtor and Hilco reserves the right to extend
any of the deadlines or waive any of the foregoing requirements in its sole and exclusive
discretion.

Contact

If you have any questions regarding the foregoing or need assistance in accessing the auction, either in-
person or virtually, please contact Hilco Real Estate LLC or Debtor’s counsel at:

Jeff Azuse                                       Kevin H. Morse
JAzuse@hilcoglobal.com                           kmorse@clarkhill.com
Office: 847-418-2703                             Office: 312-985-5556
Cell:   773-456-5032                             Cell:   773-710-4924


We look forward to working with you.

Sincerely,

Hilco Real Estate LLC and
Clark Hill PLC,
on behalf of the Debtor




                                                    2
261194005.v1
Case 20-16567   Doc 70-8   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                  8 Page 4 of 7




                Exhibit A
Case 20-16567      Doc 70-8     Filed 11/16/20 Entered 11/16/20 12:03:46           Desc Exhibit
                                       8 Page 5 of 7


                                          EXHIBIT A

                                   LIST OF PROPERTIES

 Address                                                     PINS
 63-73 E. 69th St., 6900-6908 S. Michigan Ave, Chicago, IL   20-22-313-023-0000
 60637
 444- 46 E. 50th St, 4952-56 S. Vincennes Ave, Chicago, IL   20-10-216-042-0000
 60615
 734-36 E. 95th St, Chicago, IL 60619                        25-03-433-021-0000
 1418-20 E. 67th Place, Chicago, IL 60637                    20-23-402-010-0000
 3652-3654 Indiana Ave, Chicago, IL 60653                    17-34-308-024-0000,
                                                             17-34-308-025-0000
 3656-3658 S. Indiana Ave, Chicago, IL 60653                 17-34-308-026-0000
 4956-4958 S. Michigan Ave, Chicago, IL 60615                20-10-113-037-0000
 5715-5717 S. Indiana Ave, Chicago, IL 60637                 20-15-116-003-0000
 6605-6607 Greenwood Ave, Chicago, IL 60637                  20-23-125-002-0000
 6609-6611 Greenwood Ave, Chicago, IL 60637                  20-23-125-002-0000
 6800-02 S. Clyde Ave, Chicago, IL 60649                     20-24-408-013-0000
 8056 S. Ellis Ave, Chicago, IL 60619                        20-35-110-027-0000
 8100 S. Evans Ave, Chicago, IL 60619                        20-34-222-018-0000
 8200 S. Evans Ave, Chicago, IL 60619                        20-34-230-014-0000
 9032-34 S. Dauphin Ave, Chicago, IL 60619                   25-02-112-015-0000
 9300 S. Bishop St, Chicago, IL 60620                        25-05-318-018-0000
 9942 S. Walden Pkwy, Chicago, IL 60643                      25-07-402-020-0000
Case 20-16567   Doc 70-8   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                  8 Page 6 of 7




                Exhibit B
Case 20-16567       Doc 70-8      Filed 11/16/20 Entered 11/16/20 12:03:46               Desc Exhibit
                                         8 Page 7 of 7


Qualified Bidder Auction Announcement – Determination of Winning Bidder at the
Conclusion of the Auction:

Qualified Bidders who participate in the BHF Chicago Housing Group C LLC Auction are being
notified of a material consideration as to how the winning bidder may be determined under specific
circumstances at the Auction. The Stalking Horse Bidder, PRE Holdings 15, LLC, is a Qualified
Bidder invited to participate in the Auction. The Stalking Horse Bidder is also entitled to certain Bid
Protections, if it is not the winning bidder, equal to three percent (3%) of the Stalking Horse Bid, plus
documented expenses up to $100,000, for a total Bid Protection of $235,000. Due to the Bid
Protections, following the conclusion of active bidding and if the Stalking Horse Bidder is in
contention for the highest bid (e.g., the second or third highest bid), the Debtor, in consultation with
the Trustee and City of Chicago, may need to evaluate whether the highest bid provides more value
to the estate when the Bid Protections are calculated into the highest bid. The highest bidder may be
required at the Auction to increase its high bid to provide at least $25,000 more value to the estate
when the Bid Protections are considered. If the high bidder chooses not to increase its offer to cover
the Bid Protection difference, the winning bid may be awarded to the next highest bidder willing to
cover the Bid Protection difference or the Stalking Horse Bidder, if it would provide more value to
the estate.




261142107.v2
